Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants filing of the claim amendments (01/26/2021) and terminal disclaimer (3/2/2022). For the sake of compact prosecution, the examiner discussed ODP rejection over US 10,166,191 on 03/01/2022. Claims 1-43 has been cancelled. Claims 44-77 are pending. In light of the claim amendments, and filing of the terminal disclaimer the pending claims are allowed.
Application Priority
This application filed 11/16/2020 is a division of 16190883, filed 11/14/2018, U.S. Patent 10874616, 16190883 is a continuation of 14079901, filed 11/14/2013, U.S. 10166191, 14079901 Claims Priority from Provisional Application 61769408, filed 02/26/2013, 14079901 Claims Priority from Provisional Application 61726893, filed 11/15/2012. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 01/26/2021, 08/03/2021, 08/31/2021, 12/15/2021 and 02/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.



REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: The method of treating the diseases with the claimed oral sustained release dosage form comprising ruxolitinib phosphate is not taught or suggested by the prior art. The closest prior art Roger teaches a generic sustained release formulation of ruxolitinib. Roger’s composition do not comprise hydroxypropyl methyl cellulose as the matrix polymer and in the amounts of the agents as claimed. The reference do not teach the specific sustained release composition claimed in the instant application and numerous selections and modification would be necessary to arrive at the dosage forms of the instant claims. As noted in the declaration the Cmax/C12h ratio can vary dramatically for different sustained-release dosage forms, a person of ordinary skill in the art could not have predicted in advance that the claimed sustained-release dosage form of ruxolitinib phosphate would have the specific Cmax/C12h ratio of 10 or less (see declaration pages 3-4, Exhibit B, C). The claimed structural and functional technical features results in an oral sustained-release dosage form of ruxolitinib phosphate having unexpectedly reduced occurrence of certain hematological adverse events such as anemia and thrombocytopenia, while still being effective for treating myelofibrosis (See Tables A-D, comparison of IR and SR formulation, pages 5-8 of declaration). Further, it would have not been obvious that the claimed pharmacokinetic profile would result in the unexpected significant reduction in adverse events with a balance of efficacy. The instantly claimed composition is not anticipated or obvious over the prior art. Hence claims 44-77 are allowed.
	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627